Citation Nr: 1023780	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
December 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2008 and March 2009 rating 
decisions issued by the RO.  The Veteran testified before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO 
in February 2010.  A transcript of the hearing is of record.

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran was shown to have had a lumbar spine 
disability at the time of his enlistment for active military 
service.  

3.  The Veteran's pre-existing lumbar spine disability is not 
shown to have increased in severity beyond the natural 
progression during the period of active service.





CONCLUSION OF LAW

A pre-existing lumbar spine disability was not aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 1153, 5107, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in December 2007 and October 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims 
and identified his duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the December 2007 and October 2008 
letters.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In the case of a preexisting injury or 
disease, service connection may be granted where there is an 
increase in disability during service not due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).    
To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The provisions of 
38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C. § 1111 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  Section 3.304(b) is therefore invalid and should 
not be followed.  The provisions of 38 C.F.R. § 3.306(b) 
provide that aggravation may not be conceded unless the 
preexisting condition increased in severity during service. . 
. Section 3.306(b) properly implements 38 U.S.C. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153.  
VAOPGCPREC  3-2003 (July 2003)

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).


Factual Background and Analysis

The Veteran essentially asserts that his pre-existing lumbar 
spine disability increased in severity during his period of 
service.  

In a September 1956 service treatment record (STR) 
documenting physical examination in conjunction with report 
for recruit training, a history of back injury in 1943 was 
noted.  Notwithstanding, the Veteran was found qualified for 
service.

A review of the STRs shows that the Veteran was seen with 
complaints of low back pain during his period of active 
service.  In October 1958, he was seen for a sore back.  He 
gave a history of driving 12 hours a day for the previous 
three days.  The back was treated with heat therapy and 
aspirin.  In a June 1959 service treatment record the Veteran 
reported that he was struck by a car in childhood, causing 
fracture to at least one, probably two, lumbar vertebrae.  
Since that initial injury he had intermittent pain in the 
lumbar area with straining.  In this instance, he was lifting 
a rudder from the deck when he suddenly developed severe pain 
in the back.

Objective examination showed scoliosis with convexity to the 
right, spasm of the strap muscles on the left and a 
prominence of the L-4 spinous process.  X-rays showed an old 
fracture of L-4 with lateral deformity.  The diagnosis was 
strain, lumbosacral.  The Veteran was treated with bed rest 
and medication for the pain as needed, and returned to full 
duty two days later.

In an August 1961 service treatment record, the Veteran 
complained of right lumbar back pain that radiated to the 
buttocks.  He reported his past history of lumbar fracture.  
Objective examination showed no muscle wasting.  There was 
slight paravertebral tenderness in the right lumbar region.  
The diagnosis was instability of lumbar spine, secondary to 
old injury.  In the remaining three-plus years of service, 
the Veteran was treated for other unrelated ailments; 
however, he did not seek medical care for his back after 
August 1961.  The December 1964 separation examination 
revealed no pertinent complaints or findings regarding the 
low back.

Subsequent to service, in March 1985 treatment records from 
St. Michael Hospital, the Veteran complained of intense low 
back pain, right sided.  He gave a history of L4-S1 fusion 18 
years earlier.  He noted that he was employed as a 
carpenter/millwright, drove 75 miles to-and-from work, and 
had recently because of cut-backs at work, been assigned a 
position as a laborer. He had two similar episodes of low 
back pain, most recently in November 1984.  X-ray films 
showed a large fusion mass out posterolaterally L4 to the 
sacrum.  The L-5 vertebra was almost completely obliterated 
as it had been incorporated in the fusion mass.  The 
diagnosis was lumbar strain with marked paraspinous muscle 
spasm.  There were no prominent nerve root radicular 
findings.  He was treated with 7-10 days of bed rest and 
muscle relaxants.  He was encouraged to start a Williams 
exercise program once spasm resolved.

Received in December 2008, were pictures of the Veteran's 
lower back with a linear scar along the spine, the site of 
earlier low back surgery.  At the same time, the Veteran 
indicated that records from Dr. H. (who performed back 
surgery in February 1968) were unavailable, as the physician 
was either retired or deceased. 

In a February 2009 VA spine examination, the examiner 
documented the Veteran's history of low back pain during his 
period of service.  The examiner noted that the Veteran was 
diagnosed with lumbosacral strain and status post fracture 
which occurred before military service.  The Veteran 
complained of chronic low back pain without radiation, 
ongoing since 1959.  The pain was described as a dull pain in 
the low back.  Following the examination, the examiner opined 
that the Veteran's back disorder was not caused by or 
secondary to his military service.  In this regard, the 
examiner noted the Veteran's complaints of back pain in 
service but explained the pre-existing injury became worse 
after the Veteran's period of military service and continued 
to progress in disability due to age-related degenerative 
changes.  Additionally, the examiner noted that the Veteran's 
extreme obesity, subsequent to service, accelerated the 
deterioration of the lumbar spine disability.

Given its review of the record, the Board finds that service 
connection for the lumbar spine disability is not warranted 
in this case.  To that end, in the February 2009 VA 
examination the examiner concluded the Veteran's back 
disability was not etiologically related to his period of 
service.  In this regard, the examiner explained that the 
pre-existing injury increased in disability subsequent to the 
Veteran's period of service and continued to progress in 
disability due to age related degenerative changes and was 
exacerbated by the Veteran's extreme obesity.

The Veteran has alleged that he never had any trouble with 
his back until he went into service.  In this regard, at the 
time of his enlistment, a history of back injury in 1943 was 
recorded.  Later in service, he related that as a child, he 
had been struck by an automobile, fracturing one or two 
vertebrae.  The fracture was then confirmed on X-ray films.  
Thus, there is clear and unmistakable evidence of pre-
existing low back defect which was identified at the time of 
service entrance, and the presumption that the Veteran was 
physically sound at entrance is rebutted.  The next step is a 
requirement for VA to show that the preexisting defect was 
not aggravated; that is, not worsened beyond the natural 
progress of the disorder during service.  

The Board notes that while there are three isolated 
complaints of low back pain in service (October 1958, June 
1959 and August 1961), there were no other pertinent 
complaints or findings, further suggesting that there was no 
aggravation of the lumbar spine disability in service.  As 
stated earlier, in the remaining three-plus years of service, 
the Veteran was treated for other unrelated ailments; 
however, he did not seek medical care for his back after 
August 1961, and his separation physical examination noted 
the spine to be normal.  Therefore at the time of his 
separation from service, no additional disability of the low 
back was identified, hence, no aggravation of the preexisting 
back disorder can be conceded. 

It was not until 1985, over 20 years after separation from 
service, that medical records document back complaints.  
While in 1985 the Veteran gave a history of spinal surgery 18 
years earlier (February 1968 ), this event occurred over 
three years after separation from service, and the reason for 
the surgery (injury, accident, or degeneration) is unknown.  
In addition, the Veteran has not provided any objective 
evidence contradicting the findings and opinion of the 
examiner in the February 2009 VA examination report.

The only other evidence of record supporting the Veteran's 
claim is various lay assertions submitted by and on his 
behalf.  While lay assertions can be competent evidence 
concerning continuity of symptoms capable of lay observation, 
a veteran or other lay witness, without the requisite medical 
training or credentials, is not competent to render a 
diagnosis or a competent opinion as to medical causation.  As 
the Veteran and his lay witnesses lack the medical expertise 
regarding lumbar spine disabilities, any such lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95 (1992).

A basis for awarding service connection for a lumbar spine 
disability has not been established.  The Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this appeal is denied.


ORDER

Service connection for lumbar spine disability is denied.


REMAND

The evidence of record is convoluted and confusing concerning 
the Veteran's claim for asbestosis.  At the outset, the Board 
notes that the Veteran contends that his military occupation 
was ship fitter; the related civilian occupation was sheet 
metal worker.

An October 2001 chest x-ray showed the cardiac silhouette and 
pulmonary vasculature were within normal limits.  The 
previous interstitial infiltrate in the left base had 
resolved.  Apices have mild symmetric pleural thickening 
which was chronic.  The left upper lobe had an ill-defined 
faint area of nodularity laterally which probably represented 
scarring and was unchanged.  The diagnosis was chronic lung 
disease without acute pathology.

In a December 2002 private treatment record, R.C.T., M.D., 
concluded that the Veteran had asbestosis on the basis of 
occupational exposure both during his military occupational 
specialty as a ship fitter in the Navy, and post-service as a 
carpenter and millwright working in paper mills steel mills 
and constructing cement plants where he overhauled blast 
furnaces and coke ovens, removing asbestos firebricks by 
blasting and jack hammers, installing new firebrick, and 
using asbestos-containing adhesive mortar.  He also tore out 
and replaced asbestos covered pipes, and overhauled equipment 
and turbines insulated with asbestos.  He based his 
assessment of asbestosis on the intensity, duration and 
latency, chest radiographic findings of diffuse interstitial 
fibrosis, crepitant rales on physical examination and a 
decreased diffusion capacity by pulmonary function studies.  
An April 2003 preanesthetic evaluation noted a diagnosis of 
asbestosis without any explanation.  A November 2003 
inpatient assessment/screening form contained a notation of 
asbestosis in the history portion of the form.

August 2007 private chest x-ray films revealed unchanged 
findings of COPD and pulmonary arterial hypertension.  It was 
noted that there were no fibrotic changes suggestive of 
asbestosis.  August and December 2007 VA treatment records 
contained, in pertinent part, an impression of asbestosis.  

The Veteran underwent a VA respiratory examination in April 
2008.  CT of the chest showed mild emphysematous changes and 
mild interstitial fibrosis which could be associated with 
asbestoses exposure.  The diagnosis was chronic obstructive 
pulmonary disease under treatment.  The examiner opined that 
it was not as likely as not that the Veteran's lung condition 
was secondary to his duties as a ship fitter.  In this 
regard, the examiner noted that the Veteran had been given a 
diagnosis of asbestosis.  However, the examiner noted that 
the Veteran did not have the typical changes that are 
associated with asbestosis on his CT scan.  The examiner 
explained that the CT was the standard by which asbestosis 
was diagnosed.  The examiner noted that previous records 
diagnosed asbestosis; however, the CT scan did not definitely 
conclude that the Veteran had the changes associated with 
asbestosis.

The examiner concluded that the Veteran had asbestos exposure 
both in his military occupation and his civilian occupation; 
however, there was no definite evidence of asbestosis on the 
examination.  The Veteran did have a history of heart disease 
and lung disease unrelated to asbestos exposure.

A June 2008 private treatment record contained a notation of 
asbestosis.  A subsequent June 2008 private treatment record 
diagnosed, in pertinent part, progressive 
dyspnea/questionable angina equivalent.

Notwithstanding this contradictory evidence of a confirmed 
diagnosis of asbestosis, the Board notes that there are no 
specific statutory or regulatory criteria governing claims of 
entitlement to service connection for residuals of asbestos 
exposure.  McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  
Likewise, applicable criteria provide no presumption of 
service connection for asbestos exposure claims.  See Dyment 
v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 
does not create a presumption of exposure to asbestos solely 
from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1R (M21-1R), Part IV, Subpart ii, Chapter 1, Section H, 
Paragraph 29.  Additional guidance is found in M21-1R, Part 
IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  The VA 
General Counsel has held that these M21-1R guidelines 
establish claim development procedures which adjudicators are 
required to follow in claims involving asbestos-related 
diseases.  VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1R, Part IV, Subpart ii, Chapter 2, Section 
C, Paragraph 9.  This information provides that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  The exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1R, Part IV, Subpart ii, Section C, 
Paragraph 9.

It does not appear that the procedures outlined in The VA 
Adjudication Procedure Manual M21-1R, Part IV, Subpart ii, 
Chapter 1, Section H, Paragraph 29, Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 9 have been followed 
concerning development of a claim involving asbestos.  
Consequently, additional development must be undertaken 
before the claim is ready for appellate review.  If 
indicated, the Veteran should be afforded a VA examination to 
determine the etiology of his reported lung symptoms.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran is requested to provide a 
list of his employers since his 
separation from service, complete with 
the addresses, dates of employment, his 
job title, and a list of all chemicals to 
which he was exposed during each period 
of employment.  

3.  The AMC/RO should review the claims 
file and ensure that all notification and 
development action outlined by The VA 
Adjudication Procedure Manual M21-1R, 
Part IV, Subpart ii, Chapter 1, Section 
H, Paragraph 29, Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 9 
concerning asbestos are fully complied 
with and satisfied.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

4.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to whether the military 
records demonstrate evidence of exposure 
to asbestos in service and whether there 
is pre- or post-service evidence of 
asbestos exposure.

5.  IF AND ONLY IF the AMC/RO determines 
that the Veteran had asbestos exposure, 
then the Veteran should be scheduled for 
a pulmonary examination at an appropriate 
VA medical facility.

Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination report should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies, to specifically include CT scan, 
should be accomplished, and all clinical 
findings should be reported in detail.

Based on a review of the claims folder, 
examination of the Veteran, and employing 
sound medical principles, the physician 
is requested to opine whether it is at 
least as likely as not (50 percent 
probability or greater) that any lung 
disorder had its onset in service or is 
otherwise etiologically related to the 
Veteran's period of service.  A complete 
rationale must be given for all opinions 
and conclusions expressed.

The physician is specifically requested 
to determine the relationship between any 
claimed lung disease and any documented 
asbestos exposure, keeping in mind 
latency and exposure information provided 
in M21-1R, Part IV, Subpart ii, Chapter 
1, Section H, Paragraph 29, Part IV, 
Subpart ii, Chapter 2, Section C, 
Paragraph 9.  The physician should also 
address the Veteran's history of smoking 
and heart disease and the impact of such 
on the claimed lung disorder.

6.  If scheduled, the Veteran must be 
given adequate notice of the date and 
place of any requested examination(s).  A 
copy of all notifications, including the 
address where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of all indicated 
development, the Veteran's claims should 
be readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  Thereafter, if indicated, the 
case should be returned to the Board for 
the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


